Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
In response to the argument that the amendment overcomes the rejections under 35 USC 112(b), Examiner respectfully disagrees. Non-Final Rejection mailed 3/16/2022 provides seven different basis for the 112(b) rejections whereas the amendment address only three basis and one basis partially. Those unaddressed rejections are maintained.
Applicant’s other arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/880,271, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, the ‘271 application fails to discloses 112(a) support for the claimed limitations, inter alias, “receiving, from an input device controlled by a remote therapist, a signal that alters motion of the digital anatomical virtual extremity representing a user's affected extremity on the display, wherein the signal is simultaneously transferred to the output device resulting in physical stimulation of the affected physical extremity by the therapist.” The support for this tele-rehabilitation system may be illustrated in FIG. 16B, 23B-23G and 25 as well as corresponding disclosure in the specification. The ‘271 application, however, simply fails to disclose such tele-rehabilitation system. 
As such, the U.S. Patent Application Publication 2018/0214768 of the ‘271 application is deemed to be a prior art for the purpose of this examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display device”, “input device” and “outcome device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,632,366 in view of Girone et al (U.S. Patent 6,162,189). In particular, claims 1 and 2 of pending application recites substantially similar limitations in claim 1 of the ‘366 patent except that the tele-rehabilitation features as disclosed in the Girone reference. See the infra 103 analysis for further detail. Furthermore, claims 1 and 2 of pending application recites substantially similar limitations in claim 1 of Patent No. 10,950,336 except that the tele-rehabilitation features as disclosed in the Girone reference. Furthermore, claims 1 and 2 of pending application recites substantially similar limitations in claim 1 of Patent No. 10,096,265 except that the tele-rehabilitation features as disclosed in the Girone reference. 
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 17, claim 2 recites the phrase “a simulated physical action,” which should read “the simulated physical action.”1 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pre-coded digital anatomical virtual extremities generated by the apparatus" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim. At best, claim requires one or more pre-coded digital anatomical virtual extremities to be constructed but fails to expressly cite such virtual extremities to be generated by the apparatus as claim requires.
Claim 1 recites the limitation " the kinetic imagery" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim. For the same reason, claim 2 is rejected as well.
Claim 1 recites “a user's affected physical extremity” and “the user's affected physical extremity” interchangeably in 5 instances. It is indefinite because it is unclear whether the cited several instances of “user's affected physical extremity” refers to same or other instances, ex. user's affected physical extremity of the remote therapist. For the same reason, claim 2 is rejected as well.
Claim 1 recites the limitation “the signal” in line 30. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to “a signal is simultaneously transferred to the output device resulting in physical stimulation of the affected physical extremity” in lines 26-27 or “a signal that alters motion of the digital anatomical virtual extremity representing a user's affected extremity on the display” in lines 28-29.
Claim 1 recites the phrase “receiving, from an input device controlled by a remote therapist, a second signal that alters motion of the controllable digital anatomical virtual extremity representing a user's affected physical extremity on the display device” in lines 31-33. It is unclear whether the motion refers to “motion of the controllable digital anatomical virtual extremity representing a user's affected extremity on the display device” in lines 26-28 or another new motion. Further, it is unclear the motion in lines 26-28 is performed by the user or can be performed by anyone else including the remote therapist. For the same reason, claim 2 is rejected as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marci et al. (U.S. Patent Application Publication 2018/0214768), hereinafter Marci, in view of Girone et al (U.S. Patent 6,162,189), hereinafter Girone.
Regarding Claims 1 and 2. Marci discloses a method for remotely improving performance of physical actions of a user with an affected brain (Abstract) comprising: 
providing an apparatus to the user having one or more self-teaching virtual training games stored therein that, upon execution, simulate at least one physical action using one or more controllable digital anatomical virtual extremities (FIG. 19; ¶0166: “Referring now to FIG. 19, an example of a pre-movement and pre-action exercise game (PEG) is illustrated as displayed to the user using display device 106 (not shown). The user is instructed to use virtual body part 1900 to select and move parts of a virtual block game 1910. The user controls virtual body part 1900 to select blocks 1912, 1916 and place them into corresponding recesses 1914, 1918, respectively. Virtual game 1900 is an example of the user being instructed to apply a rule (e.g., matching the block shape 1912 with a shape of recess 1914) and a condition to be met (e.g., placing block 1912 into recess 1914).”); 
creating the one or more digital anatomical virtual extremities (506 in FIG. 5); each said digital anatomical virtual extremity being configured to the user by storing measured user anatomical data and measured user physiological data in a database and creating an extremity model based on a model data derived from said anatomical and physiological data (502 and 504 in FIG. 5); 
constructing one or more pre-coded digital anatomical virtual extremities having a series of pre-determined movement actions2 [claim 1] (¶0167: “One or more default virtual body parts may be pre-programmed and stored in a memory structure such as memory 118, as discussed above, for use with the aforementioned methods and system. Each pre-programmed interactive and controllable virtual body part is a digital anatomical virtual extremity (DAVE).”); 
displaying on a display device the one or more digital anatomical virtual extremities (FIG. 19; 2410 in FIG. 24); 
displaying on the display device the one or more pre-coded digital anatomical virtual extremities [claim 1] (FIG. 19; 2410 in FIG. 24; ¶0183: “One or more default virtual body parts may be pre-programmed and stored in a memory structure such as memory 118, as discussed above, for use with the aforementioned methods and system. Each pre-programmed interactive and controllable virtual body part is a digital anatomical virtual extremity, synonymously limb, body part, or full body (DAVE).”); 
receiving, from an input device controlled by the user, inputs that control the simulated physical action of the one or more digital anatomical virtual extremities generated by the apparatus conjoined with one or more of the pre-coded digital anatomical virtual extremities generated by the apparatus (2420 in FIG. 24; ¶0239: “In one embodiment, the instruction input is associated with the virtual body part or with one or more portions of the virtual body part. Alternately or additionally, the user input is a movement and action input associated with one or more portions of the virtual body part or with the entire virtual body part. In one embodiment, block 2420 includes detecting a biomarker of the user. In one embodiment, block 2420 is performed by input device 104, which may be user movement and action recognizing component 124, described hereinabove with reference to FIG. 1.”); 
wherein the user inputs controlling the user-controllable image instantiate the kinetic imagery of the simulated physical action of the user (2430 in FIG. 24); and 
wherein the instantiation of kinetic imagery of the simulated physical action and feedback to the user based on the simulated physical action of the user controllable image and pre- programmed image are associated with improving performance of the physical action of the user (¶0219: “the user input(s) is (are) at least a part of pre-movement and pre-action self re-training/re-learning by the user to make physical movements”); 
providing an output device attached to a user's affected physical extremity, and wherein upon motion of the digital anatomical virtual extremity representing a user's affected extremity on the display, a signal is simultaneously transferred to the output device resulting in physical stimulation of the affected physical extremity (2435, 2440 and 2445 in FIG. 24).
Marci teaches “receiving, from an input device controlled, a signal that alters motion of the digital anatomical virtual extremity representing a user's affected extremity on the display, wherein the signal is simultaneously transferred to the output device resulting in physical stimulation of the affected physical extremity” (2420 and 2435 in FIG. 24) and further suggests that “The methods and system described herein are well-suited to hands-on or telemedicine healthcare services” (¶0026) but does not explicitly disclose the input device [is] controlled by a remote therapist, resulting in physical stimulation by the therapist.
Girone teaches a rehabilitation system (Abstract) comprising the input device [is] controlled by a remote therapist, resulting in physical stimulation by the therapist (FIG. 16 illustrates real-time, interactive telerehabilitation between clinic and patient’s home; col. 14, ll. 30-55 describes the virtual haptic connection enables the therapist to control the movement, which will trigger the motion of digital anatomical virtual extremity when combined with Marci, and results in physical stimulation: “User 202 manipulates rehabilitation device 12b to generate desired force and position measurement data 65. For example, user 202 can be a therapy specialist. Desired force and measurement data 65 is transferred to host computer 18 over network 22.”)
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Marci by adding the remote tele-rehabilitation features as taught in Girone in order to provide “force feedback … which system can include a virtual reality environment.” (col. 2, ll. 10-14 of Girone).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 properly recites the corresponding instance as “the simulated physical action.”
        2 Spec. ¶0183 (“One or more default virtual body parts may be pre-programmed and stored in a memory structure such as memory 118, as discussed above, for use with the aforementioned methods and system. Each pre-programmed interactive and controllable virtual body part is a digital anatomical virtual extremity, synonymously limb, body part, or full body (DAVE). DAVEs may be stored on any digital device and, combined with the user's input controls of the DAVEs presented and displayed, for interactive user controlled/directed purposeful simulated physical movements.”)